       Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 1 of 64



         MATTI 1EW D. MULLER
 '")
         1684 Decoto Rd. #274
         Union City. CA 94587                                                      MAYO ~ 2020
 ,.,     PHONE: (415) 322-0492                                             CLERK, U.S. DISTRICT COURT
 .)
         FAX: (415) 366-3326                                             EASTERN DISTRICT OF CALIFORNIA

 4       matt@projcctjusticeforall.org                                   BY --------=-~=-----
                                                                                  C:.. r\_, "' \ .:; ~€Y· "


 5       In Pro Per

 6

 7

 8

 9                                                UNITED STATES DISTRICT COURT

10                                      FOR Tl IE EASTl •: RN DISTRICT OF CALIFORNIA

11

12             UNITED STATES OF AMERICA.                                CASE NO. 2: l 5-CR-205-TLN-EFB

13                                        Respondent.
                                                                        SECOND AMENDED MOTION TO
14                   V.                                                 VACATE, SET ASIDE OR CORRECT
                                                                        SENTENCE (VERIFIED)
15             MAT! 111:W MlJLLER.

16                                        Movant.

17

18                                                             INTRODUCTION

19        I.        On June 29. '.2015. federal authorities filed a complaint v\ith this Court attesting to si-..

20       different ways the Movant was implicated in a high-profile kidnapping. Each and e\ ery one or

21       their claims was a fraud.

22       2.         Using false evidence. forgery. and Photoshop. this District"s authorities obtained the quick

         conviction the) needed to avoid a mire of controversy. That controversy involved conflicts or

24       interest that nearly caused the U.S. Attorney·s Office to prosecute crime victims -                                 an

         embarrassment for all agencies involved.                 The facts underlying the conflicts touch on private

26       matter~. The: an: discussed only a~ needed lo show why authorities \\Ould stage so sophisticated

27       a fraud.
         ,.,
         .)    .    The mechanism of the FBI agents' fraud was complex. but the concept was simple: go back


         SFCOND Arvll'Nl)l'f)   St '!'Pl Lrvlf l\ r TO~ 2255     - I-                              /Jniti'd Stoti'd 1·. i\luller
         Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 2 of 64


           in time and plant e\ idence before there would have been any apparent opportunity to do so. Then

     2     happen to "'discover.. that evidence in photographs of an earlier search conducted by another

     3     agency. Claims the evidence was planted vvould fall flat. At the time of their search. the other

     4     agenc) was unaware of the FBJ's investigation of a separate crime. They could not have known

     5     what distinctive evidence to plant.

     6     4.     To achieve their fraud. agents did not use a time machine. They used photoshop. digitally

     7     inse11ing faked evidence into photographs of the earlier search. In a similar ploy. agents used items

     8     seized in the earlier search as props in a reenactment of that search. They then added new items or

     9     their own. photographed them. and passed off the photos as ones taken during the original search.

10         5.      In one instance. a warrant from this Court was used to reenter a previously searched home

11         and reenact that search. Agents brought the evidence they wanted with them -      the same evidence

12         their vvarrant application said had already been seized. The agents then retroactively ··round .. the

13         evidence, using the home as a set piece for their fraud.

14         6.     Agents also harvested items from the home to plant elsewhere. One of these included a

 15        distinctive medical device the Movant had received after surgery a month before. Attempting to

16         incriminate the Movanl. the agents unwittingly inserted the device into a photograph they claimed

17         ,v·as taken by the kidnappers in March -   two months before the Movant had the item.

18         7.      Prosecutors were aware of the fraud.      They required the defense lo sign a restrictive

19         discovery agreement that enabled them to claw back all records of the faked evidence as soon as it

20         had served its purpose. If not for his access to FBI evidence during a state case. the Movant never

21         ~ 'ould have discovered the fraud.

           8.     The prosecution compounded FBI agents· fraud by concealing evidence that undermined
,.,,.,
_.)        their ca~e. This included crucial DNA evidence that authorities kept hidden not only from the

24         defense. but even from the victims -   deflecting her repeated requests for the results of her sexual
'}
_)   -     assault exam while they hid them from the defense.

26         9.     The Movanfs mental illness left him especially vulnerable to the FBrs revision of reality,

27         In poor health both before and after his arrest. he believed his own mind was to blame for what he

28         could not understand.     Tris plea was in any event invalid due to psychiatric issues. They were

           SECOND Arvtl'Nl)J I)~ 2255 MonoN                 -2-                            United ,<-;w1e.1' l '. J\/11//er
      Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 3 of 64



        compounded by         O\ er   a year of isolation in what a successfu l class action called ··a concrete sensory

 ')
        deprivation chamber:·
 .,
 .)     10 .       The government needed a conviction before this case became more of an embarrassment

 4      than it already was. The Mm·ant \\·as their best prospect. I !is conviction is a product of fraud.

 5      concealed evidence and mental illness. It cannot stand.

 6                                                  PROCEDURAL HISTORY

 7      11.        This motion challenges Movanf s 480-month sentence of imprisonment and 60-month term

 8      of supervised release. as vvel I as the conviction and plea underlying this sentence. The judgment at

 9      issue ,,vas entered on March 16. 2017.                       See United States District Court. Eastern District of

10      California. Case No. 2: 15-er-205-TLN-EFB (ECF 60). 1

1I      12.        Movant incorporates by reference the information and procedural history set forth in his

12      form motion filed here,;,,:ith.

13                                                                    PARTIES

14      13 .       Movant Matthew Daniel Muller is currently in custody                            111   Fairfield. California.          lie is

15      sen ing a sentence imposed by this Court follo¼ing a guilty plea to a single count of kidnapping in

16      violation of 18 U.S.C. § 1201(a)(l).

17      14.        Respondent United States of America ('"Respondent") was represented in the underlying

18      criminal matter by Matthew Segal and f-leiko Coppola of the Sacramento United States Attorney's

19      Office.

20                                                JURISDICTION AND VENUE

21      15.         Jurisdiction and venue are proper in this Court under 28 U.S.C. § 2255. as it is the court in

22      v,:hich the underlying _judgment of conviction was entered.

        16.        Judgment against Mr. Muller was entered on March 16. 2017. The judgment became final

24      when the time for appeal expired on March 30. 2018. See ECF 60: Fed. R. App. P. 4(b). Movant
,-
~)      submitted the instant motion to prison authorities for mailing on March 30. 2018 and it is deemed

26      filed as of that date. See I /oust on         1·.    Lack. 487 U.S. 266 ( I 988) (petition of a pro se inmate is

27

28      1
            All further dod.et references in this motion    v1   ill be to this case number in the Em,tcrn District of California.

        Sl:COND Afl.llNDrn ~ 2255 MOTION
                                                                               .,                                 United Sw1es       \fuller
                                                                           -   .)   -                                            1·. .
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 4 of 64


       deemed filed the day it is given lo prison authorities for mailing). Accordingly. this motion is

 2     timely filed under 28 U.S.C.            ~   2255 and this Court has jurisdiction to proceed.

 3                                            EVIDENCE AND OFFER OF PROOF
 4     17.         The Mo\ant did not begin lo learn of and understand the fraud described herein until
 5     approximately three weeks before the instant tiling.                 The amended motion and its supporting
 6     material \Vere expeditiously assembled in order to file a superseding request to amend within the
 7     timeframe already set for the motion being superseded.
 8     18.         As set forth in FBI reports and affidavits. the government"s case against the Movant began
 9     \-vith a set of photographs. The digital images were purportedly taken by a Dublin Police Services
10     (DPS) detective during searches not then associated with the federal case. FBI reports state that
11     agents rcYiewed these photographs during an interagency meeting on potentially linked
12     investigations. The agents state that they recognized distinctive evidence associated with their case
13     depicted in the photos. They then took custody of items the agents claim were all originally seized
14     by DPS including purpo11ed physical. electronic. and trace evidence.
15     19.         The Movant obtained the digital photographs from prosecutors in his related state matter.
16     They ad\'ised that the files were received directly from the FBI. Chain of custody logs confirm
17     this.      The memory card containing the photograph files was forensically copied by a defense
18     computer expert. In addition, the defense copied evidence inventory photographs taken by the FBI
19     computer analysis response team (CART). The photographs are relevant to this motion because
20     (I) the altered images embody fraud in themselves: (2) the images depict large amounts of falsified
21     and/or planted evidence: and (3) the images are a visual map of the government's case.
22     20.         The search photographs were purportedly all taken by a single DPS detective.                          The
23     electronic device inventory photographs were represented as all taken by a single CART expert.
24     Both sets of images include metadata embedded in each file purpo11ing to show when the
25     photographs ,vere taken.
26     Ill
27     Ill
28
       Si    COND At\ffNl)I IJ § 2255   Mo I ION                   -4-                            United Stutes , .. ,\/11//er
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 5 of 64




 2
 3

 4

 5

 6

 7
            DPS Detective                                                     FBI Computer Forensics Expert
 8              •          i)          J 60.J?C P ,p,, I;
                                                                                   ti QSCN4697 JPG ProJ)fflies                       X


 9

10
            I   General

                     ,._,,
                     °"""""'
                             Ottails Pr~VerSklns



                     Prcqamneme
                     Date acquired
                                                 .....
                                                 6/9/1015 8:20 4M
                                                 V!r. 1.0                            -
                                                                                   Gener.II Details


                                                                                     oat,,_
                                                                                     Programoame
                                                                                                       PrMOUS Versions

                                                                                                               .....        •
                                                                                                               8/17/2015 2:2 PM
                                                                                                               COCU'tX StOOOpJVI.O




                                                                       I
                                                                                     Date acquired




                                                                                                                                     I
                     Coi>/fldll                                                      C~t
                      lm•ge                                                           Image
11
                    -_
                     Imaoe ID                                                        Image ID
                    , llim,n5'oos                3456Jt4608                          Dimensions                <OCl0,3000
                                                                                                               <OC)()-
                                                                                     .....,.
                                                 3456ptx~s                           Width

12

13
                     """''
                     Horizontalresolutloo
                     ...
                     Verticalre-sokrtlon

                     Compression
                                                 <608pl),e<s
                                                 180~
                                                 180~
                                                 24
                                                                                           _
                                                                                     Horizontal resolution
                                                                                     ...
                                                                                     Vtrtlcalresofutton

                                                                                     Comp,ffSlcn
                                                                                                               JOOOpjXelS
                                                                                                               JOO~

                                                                                                               ,.
                                                                                                               JOO~



                     Resolution unit                                                 Resolution unit           2
                     Color representation        sRGB                                Color r e p r ~           sRGB
                     Compressed bitsfplxel       4                                   Compressed bits/pixel     2
14

15

16
                                                OK
                                                               "'"'"

17
                                                                           Figure 1
18

19

20    21.              For the reasons set forth below, the metadata do not accurately represent the time all

21    photographs were taken. The images all purport to depict items and conditions that were not

22    actually present when the photograph was taken. It is believed that all or most digital alterations

23    were made by FBI personnel due to their sophistication and centrality to the federal case.

24    22.              The Movant recalls being shown certain of the below images and received copies of several

25    in the client file he subpoenaed from trial counsel. The Movant has no reason to believe the full

26    set of images he has now reviewed is any different than what was provided to the defense in federal

27    discovery.

28
      SECOND AM ENDED§ 2255 MOTION                                           -5-                                                     United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 6 of 64


       ')''
       --'·    The photographs number over 500 in alL and the Movant cannot easily provide full copies

       within the timeframe mailable. He has accordingly excerpted relevant images and placed them in
 '
 3     line v\ith the text describing their significance,

 4     24.     No attention has been made to the original images except as follm\s.

 5             Most images are resized to allow for compact presentation. Except where noted. the images

 6     contain the significant portion of the original photograph. None is presented in any way known to

 7     be misleading Images may be trimmed and juxtaposed \vith another relevant image. but it will be

 8     clear that the images are distinct.

 9     26.     For example. the images below depict a cell phone that was seized from the Movant. and a

10     subtly different one that was switched in by FBI agents after they inserted inculpatory digital

11     evidence. The two photos have been t1immed and set side-by-side for comparison . As in other

12     images belo'"· red arrows indicated the relevant feature discussed - here. in the small differences

13     in trim color between the two phones.

14     Ill

15     Ill

16     Ill

17     Ill

18     Ill

19     Ill

20     Ill

21     Ill

22     Ill

23     Ill

24     Ill

25     Ill

26     Ill

27     Ill

28     Ill

       SECOND AMINl)EI) ~   2255 MO! ION                    -6-                       Uni1ed Sw1e.1·   1·.   /1111//er
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 7 of 64




 2
 3                                                            Left Top: DPS Image
                                                              P103036 06/09/2015 12:11 PM
 4

 5                                                            Left Bottom: FBI Image
                                                              DSCN0053 08/18/2015 12:45 PM
 6

 7

 8

 9

IO

11

12

13

14

15

16

17

18

19

20
21

22
23                                           Figure 2
24

25

26    27.    As set forth in detail below, many images have been digitally altered by authorities.

27    Alterations to some images are evident by sight and common knowledge, and an expert opinion

28
      SECOND AM ENDED§ 2255 MOTION                -7-                          United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 8 of 64


      will be confirmatory. For example, the evidence photos on the next page show a license plate that

 2    was photographed during the search. The actual plate number that was present has been altered,

 3    which only an expert could discern in an image of the plate ' s front. The back of the plate was

 4    edited with less care. The letter indentations were wiped smooth except for a single 'J' , probably

 5    left so that the plate would look natural at a glance. However, the 'J' should face the opposite way

 6    when viewed on the back of the plate. Also , in the process of rotating or mirroring the plate, the

 7    editor accidentally left the reflection of the blue blanket at the top of the plate. It should be at the

 8    bottom, where the blanket folds correspond to the reflection.

 9

10
                                                   DPS Images:
11

12                                                Left:
13                                                P1030193 06/09/2015 09:02 AM
14

15
                                                   Below:
16
                                                   P1030194 06/09/2015 09:02AM
17

18

19

20
21

22

23

24

25

26
27
                                                  Figure 3
28
      SECOND AM ENDED§ 2255 M OTION                     -8-                             United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 9 of 64


      28.    Other errors are more subtle and will require explanation by an expert. Below is an image

 2    in which an error can to some extent be discerned by a layperson, but not so plainly as in figure 3.

 3    The image below contains a box of evidence that was not actually present in the original search

 4    photograph. The box has been merged into other photographs as well, and several show a roll of

 5    white gauze from the original image at the foot of the box. In the top-down view, however, the

 6    editor has made a mistake of perspective. When the box was inserted into the photograph, the

 7    editor blended the gauze into the top lip of the box even though the real object was a foot below

 8    and should not have impinged into the box's top edge.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                              Figure 4: DPS Images
27
                        P1030154.jpg 06/09/2015 08:06:00AM
28

       SECOND AMENDED§ 2255 MOTION                    -9-                            United States v. Muller
       Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 10 of 64



          29.    For these and all other images al lcgcd to be altered. an expert would establish that fact
 2        through a number of means. First, the expert may apply photogrammetrics to show. for example.
 ,.,
 .)
          that the size or known items relative to each other is inaccurate because the photo alterer
 4
          misjudged the correct proportions. The expert may also establish that the lighting and focus is
 5
          inconsistent across the image. The expert ma) also make observations with reference to other
 6

 7        photographs.

 8
                                            GENERAL ALLEGATIONS
 9

10        30.    On March 23, 2015, intruders broke into a home in Vallejo. California. The homeov,ner

11        and his girlfriend were awoken. detained for a time. and then told there had been a mistake. The

12        intruders stated that they had confused the girlfriend with their intended target, the homeowner· s

13        fonner fiance with whom the homeowner was still intermittently involved.

14        31.    The intruders took the girlfriend instead. and demanded a ransom of $17.000.                    The

15        homeowner reported his girlfriend as missing approximately twelve hours later. The ransom was

16        not paid. and the girlfriend was released near her home in Southern California.

17
          "')
          -'-·   The homeowner identified two people he believed might target him and/or his former

18        fiance. The first was her ex-husband. who had stalked the former fiance after their divorce. The

19       second \Vas a recently fired police officer with v.:hom she had had an extended affair while still

20       engaged to and living with the homeowner. The homeowner believed this man could be responsible

21        because there was a past and ongoing romantic rivalry over the ex-fiance, and because the intruders

22       had had detailed information about his personal and financial affairs. The former officer had been

23       tenninatcd for illegal use of law enforcement databases to investigate persons in his private life.

24        "" .
         .) .)   The FBI became involved in the case while the homeowner's girlfriend was still missing.

25       One of two lead agents on the case had been in a romantic relationship with the intended victim.

26       34.     The agent was a\\-arc when he began work on the case that the kidnapping had been intended

27       for his former romantic partner. Part of their relationship occurred while the intended victim was

28       married to and living with the ex-husband. whom the homeowner had identified as a possible

          SECOND AMLNDrn § 2255 MOTION                   - 10 -                           Uni1ed S1a1es , .. /1111//er
        Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 11 of 64


           suspect. The other part of the relationship occuned while the intended victim had been dating both

           the FBI agent and the homeowner. The intended victim had chosen to end her relationship with
 ',.,
 _,        the FBI agent and become engaged to the homeowner. The homeowner has stated that the FBI

 4         agent had an ongoing and unrequited romantic interest in the intended victim.

 5         35.    The kidnapping generated widespread media coverage.             When the abducted girlfriend

 6         resurfaced in her hometo""n   v, ith no ransom being paid. the FBI agents endorsed the theor)       that the

 7         kidnapping had been faked. The FBI agent and his partner threatened to charge the girlfriend and

 8         the homeowner who had been the agent's romantic rival.

 9         36.    The record does not disclose that the agents investigated either of the tv,:o potential suspects

10         identified by the homeowner. Both lines of investigation would involve issues of infidelity by the

11         woman v-.:!10 was the lead agent's past and repotiedly present romantic interest. An investigation

12         of her fom1er husband "'ould touch on the agent"s extramarital affair with the woman. The affair

13         was a factor in her divorce and the ex-husband"s ongoing vindictiveness. Given the high degree of

14         media interest. it was likely that these affairs would receive substantial public attention if the lines

15         of inquiry came to light.

16         37.     In April and May of 2015. the FBI investigation stalled.            The agents continued to

17         investigate. but did not change or disclaim their assertion that the kidnapping v.:as a hoax. The U.S .

18         Attorney's Office agreed to prosecute the homeov\ner and girlfriend for lying to federal agents if

19         charges were requested.

20         38.    On June 5, 2015. police responded to an attempted home robbery in Dublin. California. On

21         June 9. 2015. Dublin Police Services ("DPS") arrested a suspect - the Movant Matthew Muller -

22         in South I ,ake Tahoe. California.

23         39.     In conjunction with the arrest. DPS executed \Varrants for the search of a home and a stolen

24         vehicle. The vehicle was purportedly recovered within a mile of the home. Police reports state that

           it was found with the Movanf s license inside, as well as upwards of one hundred items associated

26         or alleged to be associated with the Movant. However. when the vehicle was later processed for

27         fingerprints. none belonging to the Movant was found.

28

           Sl:COND AMINDrn ~ 2255 Mm ION                    - 11 -                           United S1ate1· , .. A/11//er
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 12 of 64


       40.     As described below. items purportedly found in the stolen vehicle were brought there from

  2     the home search that was conducted immediately before. Some items did not belong to the Movant.

  3     Other items did not even exist yet when the search was conducted.

  4     41.    As shown below. the last category included all evidence purportedly linking the Movant to

  5     the kidnapping in Vallejo.

  6     42.    Sometime before the arrest. DPS - a branch of the Alameda County Sheriffs Office

  7     (.. ACSO .. ) - contacted neighboring agencies to determine whether there were similar break-ins for

  8     which the Movant could be a suspect. Vallejo was among the jurisdictions contacted. and it in turn

  9     passed the infom1ation along the FBI via its task force officer.

10      43.    On June 10. 2015. the FBI contacted the woman who was said to be the intended victim of

I1      the Vallejo kidnapping. and who was previously involved with the lead agent on the case. The

12      vvoman ½as asked "'hether she kne"" the Movant or recognized his photograph. She di<l not.

I3      44.    According to the FBI reports. the actual victims of the kidnapping were not contacted until

14      over two weeks after agents spoke with the woman who bad been a putative victim only.

[5
        I.     EACH AND EVERY CLAIM FBI AGENTS MADE TO THIS COURT THAT
16             PURPORTED TO CONNECT THE MOVANT TO A KIDNAPPING WAS A
17             FRAUD-BACKED LIE.

18      45.    On June 30. 2015. federal officials filed a criminal complaint against the Movant and an

19      associated search warrant application.     The supporting affidavits swore that the Movant was

20      connected to the Vallejo kidnapping by six facts: (I) a blacked-out set of swim goggles. similar to

21      those used in the kidnapping and with a blonde hair attached consistent with the victim·s. was found

22      in a search of the stolen vehicle associated with the Movant: (2) a water pistol spray-painted to look

'~-'
 Y'     like a gun was also found in the car, and matched one shown in a photograph a kidnapper had e-

24      mailed to a newspaper: (3) GPS destinations programmed into the car included the Huntington

r_)     Beach address where the victim had been released: (4) a cell phone seized from the car matched

26      one that had been used during the kidnapping and contained evidence of the kidnapping; (5) items

27      found in the Movanf s residence during the search by DPS matched several shown in the

28
        St COND AMI NDrn   ~   2155 MOTION              - 12 -                           Uni1ed S1a1 e1· , .. /1/ul/er
       Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 13 of 64


         aforementioned photograph; and (6) a laptop seized during a search of the Movanfs residence

 2        matched one stolen during the kidnapping.
 ,.,
 .)      46.       The lead FB I agents claimed that they learned of these purported connections on June 25.

 4       20 15. during a meeting with DPS to discuss -whether the Vallejo and Dublin crimes could be linked.

 5

 6

 7
                                                                                            lNCllHo;NT I CRJMINAL Rl( I'ORT
                                                                                                     Alaruc•hl ( 11,rnty ,';_(w,-ifPs Office
                                                                                                                                                                                                                            -j
 8

                  c-·- ---- - - ·--------                                                                             1H<l · CAUO!O(H)UO

                                                                                                                                          - --------
                                                                                                                                                                                                                ~~-7
                   ' - - - - - - - - - - \ - ~ c_·,,,·:,: 11(':-;                                                                                                            C:i"·    i\1>i11ht•1· !,; l.~-0 I ~·;1,    _

 9

10                    ~
                  : ..i,p1.-n-;;:;;i'i,..-,-,-
                  i ','.,',·,-,',\1,,c1_~_~~--,'.,,-,~
                                                           .. ~,, ,,,,, ..,,.,n;     h/w
                                                      ...::.:?~l:~~--- j_r1,~,!_!~:; \!(•
                                                                                            _s_ ·_ur___,pk_ll_l_en.t 1-nforl/_;_~_~)'1';_-~,·~,~(, _ ",,\':.
                                                                                                         __ __ _     _ ____     ·~-~           y             .·
                                                                                                                                                                  :_J,I',',:',_,_ \-,-,<--,',II ,\ --~~---:-
                                                                                                                                                                        ,1    •
                                         ~
                                         -~                                                                                              S,qH n1-.l 11l!.   orr.,,,,.             ··--- -- ... · ·•- ·~ ----- - - · •----• ··.
11
                  l                  _···-··- -----·· ---- -- _                                              _•-· --···-·                (J!} • (._tii1:\t_:'~h.f/.R,\~:'U                 ~;

12
                      On Thnrsrlay. June 25. 2015. ab<,.,t !JOO horn.-;, f!ubl,11 l'olirc S(;r~·iccs rDi ' S) 0<:rutw11 !t I\ LVA g 1=;r ,md I
                      met ,.,,ith h:dc1~1l Bu··cm, oflnv,:~!tgation~ (FHl1 Special Ag\:16 (SA) D. SFSMA :nd J. Wt\1.TER at f)l'S.
13                    The r Bl was intcrc.~tttl in :he cviJ-:n..:c we colkctcd during 1111r invcstis.wti(ln :L, it wa~ vev simiJnr lo fl
                      kidn:1ppiog for ra11s()111 in\ csi,gaihm that c...:cund on l\-faH.'.h :.:1. 20 l.'i, 'in th, City or Vi\ll;jo.
14
           ~ !Jni ing. the m,•ding, muhipk phntoµr,1phs of coikctcd c\'i,knn· ·,•,ct,' ~l",wn ll! S;\ Sl·.SMA ;!nd WA!, !Tl{.
15           Fwm looki•·•;! at the pl1nlof.t:1phs ~A '-;f'.SM,\ and 't,' ,\1.; ER •vc1c :-.hod.cd to lc,1rn m,m.,- of 1)1,: llt,;lll~ we llud
             coik-<: tcd ,lwiog our v;mou:; ~carch \\,'~1·r;mt e:,c•,:u1i1:n~ 1na:chc<l item, related ti, 1li..: Vallejo kidnapping.
16

17
                                                              Figure 5: DPS Report Excerpt
18

19

20

21       47.       The affidavit su bmitted to the Court described the meeting. the photographs. and the

         connections. Every one or them v,as a fraud.
T'
_.)
                                                     Blacked-Out Goggles With a Long Blonde Hair Attached
24       48.       A series of photographs purportedly taken by DPS on June 9.2015, show items found in a

          green duffel bag removed from the trunk of a stolen vehicle. T he bag contained clothing. a replica

26        of a firearm, and a utility belt in which a pair of blacked-out swim goggles was found.

27
28
          SECOND AMENDED~ 2255 MOIION                                                                                     - I3 -                                                                        Uni red Swtes            1·.   /1111/ler
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 14 of 64




 2
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22
23

24
                                     Figure 6: DPS Images
25

26
27

28
       SECOND AMENDED§ 2255 MOTION            - 14 -              United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 15 of 64


       49.    The digital image files produced by DPS contained metadata indicating that the photographs

 2     above were taken on June 9, 2015. The images were arranged to establish three facts: that the utility

 3     belt was found in the duffel bag, that the goggles were found in the utility belt, and that a blonde

 4     hair was found adhering to the duct tape.

 5     50.    The utility belt was shown emerging from the bag with other evidence laid out on the

 6     pavement in subsequent photos. The distinctive straps of the goggles were also shown emerging

 7     from the utility belt pouch, leaving no doubt what was inside and that it was found with other

 8     evidence depicted. Also part of the tableau was the replica firearm silencer protruding from the

 9     bag. It had a distinctive silver tip with reflective edges. However, a photograph purportedly of the

IO     same silencer taken minutes later depicts a plain black tip as well as more subtle differences .

11

12

13

14

15

16

17

18

19

20

21

22      P1030216 06/09/2015 11 :07 AM                      P1030211 06/09/2015 11 :04 AM
23                                     Figure 7: DPS Images
24

25

26     51.    The photographs of the duffel bag, utility belt and goggles with a long blonde hair attached

27     were not taken on the same day as other photographs shown. FBI agents staged a reenactment of

28     the DPS search using evidence previously seized, and added evidence they wished to plant: the

       SECOND AMENDED§ 2255 MOTION                     - 15 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 16 of 64


 1     blonde-haired goggles. According to evidence records, the replica pistol was able to shoot plastic

 2     "BBs" and so was classified and stored as "Firearm, Other" in a more controlled section of the

 3     evidence room. The agents likely could not check the pistol out for their reenactment as easily as

 4     they could other evidence. So they used a substitute, which may have been a genuine - and illegal

 5     - firearm silencer.

 6     52.    The purpose of the reenactment, and of every other such attempt to make it appear as though

 7     certain evidence was found during the DPS search, was to anticipate and deflect allegations of

 8     evidence planting. DPS was not investigating or familiar with the Vallejo kidnapping, and so would

 9     have no reason to plant evidence or knowledge of what evidence would be inculpatory.

10     53.    The conflicting silencers are the clearest indicators of the FBI reenactment. But there are

11     other inconsistencies. Although a pair of blacked out goggles with a blonde hair conspicuously

12     attached is a very suggestive detail, it is not mentioned in any DPS report. This is the more unusual

13     because the purported DPS photographs include multiple images of the hair both at the search site

14     and in the evidence room.

15     54.    There are other indicia of the fraud. A reflection in part of the googles shows a male taking

16     the photograph rather than the female DPS detective who claimed to have taken all photographs.

17     Expert enhancement may make the face identifiable. Below are photographs of evidence bags in

18     which items shown in Figure 6 were placed and transported back to Alameda County. (The full

19     image shows the seized item listed on the bag.) The items were purportedly bagged, transported

20     and photographed contemporaneously. But the bag for the goggles and utility belt looks brand

21     new, while every other bag shows wear.

22     Ill

23     Ill

24     Ill

25     Ill

26     Ill

27     Ill

28     Ill
       SECOND AMENDED§ 2255 MOTION                     - 16 -                          United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 17 of 64




                                        gJ EVIDENCE                                         {                              0
 2                                      g~:"m':RTY                                                                         tl
                                                                                                                                EVIDE=


                                                            ......____                    Slt>J                                 FOUND PROPERTY   Sl, ,
                                                                                                                           D    SA~E KEEPING      I
 3
                      :==;;:1 •a--.
                      -          ;pf:»                      , _ ....~ - -



 4                    O...etf~~n--=111$'..____ _
                      ~ - ~ ,.,,,. .......,..,..~
                                                ..~ts:~ -
                      ~         c---. """ """' .. ,,,.. It ttt
                     £•) A!Hltt IM.Ac.M't ..-.,) M11
 5                                                                         1
                                                                               ~


                     ~       !:1 , ..   nc.........   e_ , _ • ....- : -           - ~-    , •   . .L ._:: ....
 6                                                                                                                         CHAIN OF CUSTODY




 7

 8

 9

10

11

12

13                                               Figure 7.5: DPS Images
14                                            P1030256 06/10/2015 10:45 AM
15

16

17

18     55.    The duffle bag sequence in Figure 6 also conflicts with a photo taken later according to its

19     metadata. That photo shows the green duffel bag still unopened while an officer displays a blacked-

20     out diving mask in a pouch on the same utility belt that held the blonde-haired goggles. (The diving

21     mask is shown, without the tape covering it in the background of a photograph taken during the

22     house search that day, as discussed below.)

23     Ill

24     Ill

25     Ill

26     Ill

27     Ill

28
       SECOND AM EN DED§ 2255 M OTION                                                                             - 17 -                            United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 18 of 64




 2

 3

 4

 5

 6

 7

 8

 9

10                              Figure 7.75: DPS Image
11                           P1030228 06/09/2015 11 :20 AM
12

13

14     56.    The second pouch present in the duffel bag sequence - the one containing the blonde-haired

15     goggles - is not shown in the above photo. And the main pouch containing the mask above is never

16     opened in the duffel bag sequence, even though all other evidence is carefully laid out and

17     photographed. In fact, the mask and the goggles never appear together in any photograph, including

18     DPS evidence room photos that juxtapose many other related items.

19     57.    FBI agents effectively traveled back in time to insert both a modus operandi link as to the

20     goggles and trace evidence in the form of the long blonde hair. It is not known whether the hair

21     was actually the Vallejo victim's, but FBI agents did have access to previously collected samples.

22     58.    Authorities also conformed the judicial record to their retroactive "discovery" of the

23    goggles.   Most likely working together with DPS officials, they forged a warrant return and

24     managed to exchange it for the original in the California Superior Court file. The Movant has

25    already documented an instance of forged warrant returns for the June 9, 2015, searches. (DE 126.)

26    The Movant cannot afford another expert analysis for the additional forgeries.         However, he

27     believes inconsistencies are observable by a layperson, and an expert witness would confirm this.

28
       SECOND AMENDED§ 2255 MOTION                    - 18 -                         United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 19 of 64


 1     59.    The Movant received in discovery for his related state criminal matter a two-page warrant

 2     return for items seized during the search of the stolen vehicle on June 9, 2015. They match records

 3     obtained directly from the court. The second page of the return includes the two entries at the

 4     bottom of the figure below.

 5

 6                                                                   t:.Jll~!l"O,.""~t stP.-\:.tll                                                                                            O\.Ell1; "\\I.~~;_,;; ~E5




 7
                          -··--~~                  ... yf'\jfoq.     4.'<i).1.-"f.O,,•,TIJ\S(AAi;~~/~W".1.;·f




                          '-.-.... ::': ·-(.._ •. ~ ... ,.,,...,u.. s-... _" s..;-..i•~~.-~ ...~6•-
                                                                                                                           Fn r ·1

                                                                                                                                        -·
                                                                                                                                                                              If,     £:, mfi,4J«:'-F'!~',•l:>',SE~--1 \\ l'wl.\'il




                                                                                                                                                        I 'l'to ....-..-,,:1«'.'0. . . . ,rr,"Y,c;.,t_.,...,f_" 1-Ti<!-,.t..,   ....,.:i,,
                      •~ -:., ,..:,1._......:._.,;,                ,)'""!11-1--.n~wr•·"'-"'~i-:,.                                                        -i..--, ~ .. •        ..-.       ~.,_ .._)11~-·u•           rt...::: .......... .::...-   -


 8

 9

10                               •_·I•--•-•
                                                        - · ~..,__,                     ___ _ _
                                                                                     _r_~            -                     -      -
                                 1.i..L -,   ••·                 ·•••~        -"'.·•~t••                    -,.            f••( _ _
                                     -._,.._~,.L-~· ,._, · .. ·                                                   .,-1;    --          --

                      -         -~~ - ·..•
                                         _-                                         ~                _!_;2_1           '.!.!._:_
11                               '..:.:....!....!.!..""' .....:.:=.t·~---
                                                                                                                                       J -~



                                •_ _
                                   - ·_,,;_              .~!..     ---=--~----:.....!.:.- __.:_:_. ,_
                      --"'~ -   -:~ .. ·,:' ~-· ,.:.:--:--:~_:                   5~-- .....               ~   ,' ,I.."',,,~,;
12                              .~..         _f•        _.•
                                                         _,_,_ , . ••, ,            ' . ~ , , • • . . ,._,



                          : [~_1... ~•-. _;-:-.~ ·-., . _...~ .                            -~!_~-···              ;                .    -~

13                    ~--:_<!~~ """'' ,..,..,.,...,.,, ...,. "•"''•OU-.--, •c•~• t<                      ,d--:, ~-    ••   •I' ,.. ,                   ,.,,.";...   ........ ,.,-,--;;- -~.....                       - , .... -., -;-.,-. -
                      ·---
                      ,.,,...,.v..... "r.           -             __ :..,.,

14

15
                       Item#
16

17

18

19                                                         Figure 8: DPS Warrant Return
20

21

22
23

24
25

26
27

28
       SECOND AMENDED § 2255 MOTION                                                                                                           - 19 -                                                                                         United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 20 of 64



 1     60.    The above list is inconsistent with DPS reports and other warrant applications, in that they

 2     do not list "Speedo Goggles" with the other items shown. Handwriting on the warrant returns also

 3     appears to be inconsistent. Comparing the two "Location Searched" entries show differences in

 4     what purports to be the same handwriting.

 5

 6

 7             J_old
                Location Searched
 8
                                                                          z-0;41~ Ua-PJtt,?Alt- _ I
 9
10

11
               ~/0 J.~@L

                ~·-
                                Wdtl')My
                                         0
                                             Y:,v/f /ZvfJP~FElfSl»:tJfU

                                                 '                                       51~
12
                                    Figure 9: DPS Warrant Return
13

14

15     61.    The signatures of the officer submitting the return also differ. In particular, the signatory is

16     Rafael Alvarez, a Supervisory Sergeant, abbreviated as "SST." In the authentic return, the 'T' in

17     the rank abbreviation is ambiguous.           The forger mistakes it for a 'D' and enters "SSD" - a

18     nonsensical abbreviation in this context and an error the actual officer is unlikely to make.

19

20

21
                 onme~                      Aw
                                       w~~~SJ ··----
22               omci,·s Signature                                  7
                                                                              ~
23

24

25

26
27

28                                       Figure 10
       SECOND AM ENDED§ 2255 MOTION                        - 20 -                        United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 21 of 64



       62.    Having arranged a forged warrant return, the FBI agents may have had some concern that

 2     their fabricated goggles would be subject to suspicion if they appeared on an entirely different

 3     warrant return page from the utility belt that supposedly held them. Accordingly, they sought to

 4     redesignate the blacked-out mask (referred to as goggles in the warrant return) as "Speedo Goggles"

 5     listed on the second page of the warrant return. By process of elimination, that would leave the

 6     blonde-haired goggles as the ones that were listed next to the utility belt on the genuine page of the

 7     warrant return.

 8     63.    To effect this change, agents removed the original translucent strap from the diving mask

 9     and photographed it with opaque and thinner white bands bearing the "Speedo" logo. The bands

10     do not appear actually to be attached to the mask because it uses an incompatible mechanism. But

11     the photographer obscured this fact by the pose of the goggles and crop of the photo.

12     Ill

13     Ill

14     Ill

15     Ill

16     Ill

17     Ill

18     Ill

19     Ill

20     Ill

21     Ill

22     Ill

23     Ill

24     Ill

25     Ill

26     Ill

27     Ill

28     Ill
       SECOND AMENDED§ 2255 MOTION                     - 21 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 22 of 64




 2
 3

 4

 5
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
                               Figure 11: DPS Images
20                              P 1030228 11 :20 AM
21

22
23
24

25

26
27

28

       SECOND AM ENDED§ 2255 MOTION       - 22 -                  United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 23 of 64


                            Black-Painted Water Pistol With Flashlight and Laser

 2     64.      FBI agents next told the Court that during their meeting with DPS, they recognized a

 3     distinctive black-painted water gun with a laser pointer attached. The agents stated that they

 4     recognized the gun from photos sent to a newspaper by a kidnapper. The two images are compared

 5     below.

 6

 7

 8

 9

10

11

12

13

14

15
                           Figure 12: DPS and Internet images
16                           P 1030229 06/09/2015 11 :20 AM
17

18

19

20     65.      The Movant is unsure why FBI agents had stated that a laser was attached to the pistol , as

21     the photo appears only to show a flashlight. In any event, a photograph taken during the June 9

22     search of the stolen vehicle does purport to show a nearly identical item, seen in the next figure.

23     Ill

24     Ill

25     Ill

26     Ill

27     Ill

28
       SECOND AMENDED§ 2255 MOTION                     - 23 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 24 of 64




 2
 3

 4

 5
 6

 7

 8

 9
                              Figure 13: DPS Image
10
                          P1030229 06/09/2015 11 :20 AM
1I

12

13     66.    In fact, this item did not appear in the original search image at all. The item was instead

14     created by FBI agents and incorporated into the photograph.

15     67.    An expert witness would catalog the various indicia of image tampering above. Loosely

16     speaking, the lighting and perspective are not exactly correct. At least one artifact of the image

17     editing is visible with nothing more than simple rotation and zoom.

18

19

20

21

22
23

24

25
26
27                              Figure 14: DPS Images
28
       SECOND AMENDED§ 2255 MOTION                   - 24 -                          United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 25 of 64



       68.    There is an observable difference between the two handles shown. The embossing and

 2     relief details on the right handle are malformed and have a clay-like quality. This is a result of an

 3     imperfect application of three-dimensional digital effects such as lighting and perspective changes,

 4     as an expert would testify.

 5           Inculpatory GPS Destinations in Stolen Vehicle Purportedly Used In Kidnapping

 6     69.    The affidavit submitted to the Court further states that on June 9, 2015 , DPS officers

 7     interacted with the on-board GPS system in the stolen vehicle they searched. They located the

 8     " recent destinations" menu and photographed destinations that included address in Huntington

 9     Beach near where the female victim was released. Accordingly, the affidavit states, it is likely the

l0     vehicle used in the kidnapping in light of other evidence.

11     70.    Below is a group of photographs that, according to the file metadata, were taken in the

12     sequence shown on June 9, 2015.

13

14

15

16

17

18

19

20

21
                 3474siiiii AVE. ~      NV-     7               ~       880>. CA- - - - ~ -~

22              ~RY~CA-                 =-=;                    ~ WllOW RJ. MENLO p ~
                                                                Ci_ANO\NI'< AVE. AOOIW< CA   --- -
                                                                                                     )


                , 359NJJYST. tm:wA,CA            ]              ~        ~CAN'IOI Fil. POPf V   ··1
23              [ru§ AVE. H.MNlTCW-·------=-=-
                                      E1£A0i.   7               ~ -CIMD<~.sr~ D 'V
                                             = ===:
24

25

26
27                              Figure 15: DPS Images
28                           P1030251 06/09/2015 11 :50 AM
       SECON D AM ENDED§ 2 255 M OTION                 - 25 -                                            United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 26 of 64



       71.    In fact, the close-up photographs of the G PS screen were not taken until some later date.

 2     The lighting of the photographs is not consistent with other images shown from that day. Most

 3     notably, a reflection of two distinct light sources appears on the screens. Their color temperature

 4     relative to the cooler white of the OPS screen is more consistent with artificial lighting or late-day

 5     sunlight than with the midday overcast conditions shown in supposedly contemporaneous photos.

 6

 7

 8

 9
                          §       4 SIRIUS AVE, LAS VEGAS, NV
10
                          [ NEWBERRY SPRINGS, CA
11
                          I   359 N ..xJY ST, CORONA. CA
12                        I E UTICA AVE. H..INTN!TOO BEAOf.
13                        I   8016 INDANAPOLS AVE., H.MN3TON BE

14

15

16

17

18

19

20

21

22

23

24

25
                              Figure 16: DPS Images
26

27                     P1030252 06/09/2015 11 :50 AM
28
       SECOND AMENDED§ 2255 MOTION                     - 26 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 27 of 64


       72.    The vehicle is a convertible, and so it is possible the reflection would show artificial lighting

 2     reflected while the vehicle is processed for evidence with its top down in a warehouse or garage.

 3     However, based on the photograph times shown in the file metadata - as well as the times appearing

 4     on the vehicle GPS screen - the indoor photographs likely could not have been taken at the times

 5     purported. This would have required moving the vehicle into a garage, back out again, back in,

 6     and then out, all within the space of several minutes.

 7     73.    If officers intended to process the vehicle for fingerprints and other trace evidence - which

 8     they did intend and carried out later at a forensic vehicle laboratory - it is unlikely they would

 9     disturb the vehicle's in-dash touchscreen. A touchscreen is arguably the surface most likely in the

lO     vehicle to bear fingerprints. In fact, a photograph taken earlier in the search shows that the touch

11     screen actually had visible fingerprints on it that day.

12

13

14

15

16

17

18

19

20

21

22

23
                             DPS Image:
24
                             P1030201 06/09/2015 10:57 AM
25
                                     Figure 17
26
27

28
       SECOND AMENDED§ 2255 MOTION                      - 27 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 28 of 64


 l     74.    Expert analysis can provide further evidence that the photographs were taken later, after

 2     FBI agents had the opportunity to enter any desired GPS destination.       It happened that prior

 3     destinations purportedly included a circuitous route from South Lake Tahoe to Huntington Beach,

 4     with waypoints indicating the vehicle would have had to cross state lines, consistent with the

 5     requirements of certain federal charges.

 6     75.    As with nearly all other evidence cited in their affidavit, FBI agents contrived to make it

 7     appear the GPS evidence was found earlier by DPS. This tactic anticipated allegations that their

 8     evidence was planted. They would be able to respond that the agency discovering the evidence had

 9     neither motive nor knowledge to plant it.

10                  Trove of Evidence Found in Box During Search of Tahoe Property

11     76.    The FBI's most elaborate inculpatory operation was its plan to associate the Movant with

12     objects depicted in a photograph purportedly sent to a newspaper and the police by the kidnappers.

13     77.    The FBI's effort centered on the box depicted below.

14

15

16

17

18

19

20
21

22

23
24

25
                                    Figure 18: DPS Images
26                           P 1030139 06/09/2015 7 :44 AM
27
28

       SECOND AMENDED § 2255 MOTION                  - 28 -                          United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 29 of 64


       78.    The figure shows a standard file box with dimensions 15 " x 12" x 10.5". In this roughly

 2     one cubic foot-sized space, authorities allege they found all of the following: (1) an inkjet printer;

 3     (2) a power grinding tool; (3) two CB radios; (4) a radar detector; (5) a key making device about

 4     the size of a bottle of shampoo; (6) a full roll of duct tape; (7) what appears to be a roughly twelve

 5     fluid ounce plastic bottle; (8) sunglasses case; (9) a wireless router; ( 10) a metal coil apparatus that

 6     occupies about the space of a soda can; ( 11) an LED light about as large as half a soda can; and

 7     (12) zip ties and rope.

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24                                  Figure 19: DPS Images
25                               P1030154 06/09/2015 8:06AM
26
27
28
       SECOND AM ENDED§ 2255 MOTION                      - 29 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 30 of 64


       79.    The box is shown to contain other material, including a camera, a hot glue gun and package

 2     of model rocket engines. But what is significant about the above dozen items is that they all appear

 3     in the aforementioned photograph said to be sent by the kidnappers. Put differently, nearly every

 4     item in the box is inculpatory and is held out as connecting the Movant to the kidnapping.

 5     80.    In fact, at no point is the above box where it purports to be when it purports to be there.

 6     About half of the photographs presented to the defense as inculpatory evidence are altered images,

 7     with the box incorporated into existing photos of the original DPS search. Given the centrality of

 8     the deception to the government case, the probability that the photographs should receive some

 9     scrutiny, the images were very carefully altered. But the effort was not without error.

10     81.    The images on the following page show three views of the incorporated evidence trove.

11     The first depicts a yellow and black grinding tool with a silver guard above the spinning head area.

12     Seen from another angle, the guard extends out from the tool in a way that should be visible and

13     partially impinge into the duct tape. However, the guard is absent from the second image, in which

14     it should be visible. In the third image, the silver guard has been blacked out such that it is visible

15     only as a dark occlusion to the duct tape. The fourth image is a closer view in which the blacked-

16     out guard is more visible.

17     Ill

18     Ill

19     Ill

20     Ill

21     Ill

22     Ill

23     Ill

24     Ill

25     Ill

26     Ill

27     Ill

28     Ill
       SECOND AM ENDED § 2255 MOTION                    - 30 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 31 of 64




 2
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23
                          Figure 20: DPS Images
24
25

26
27
28
       SECOND AMENDED§ 2255 MOTION         - 31 -                 United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 32 of 64


 1     82.    Although the Movant believes that it is sufficiently evident these are not natural variations,

 2     an expert witness would verify this.

 3     83.    ln other image, there is a subtle error or perspective. In most images, the surroundings have

 4     been painstakingly and convincingly merged into the box, which was photographed separately. ln

 5     the image below, however, an item that is shown on the floor in other photos has been accidentally

 6     blended into the lip of the box a foot above the floor.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                      Figure 21: DPS Images
26                  257P1030154.jpg 06/09/2015 08:06:00AM
27
28

       SECOND AMENDED§ 2255 MOTION                     - 32 -                          United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 33 of 64



       84.    Such discontinuities are one of the few available markers of where an image has been

 2     expertly altered. Another example, below, is from the stolen vehicle search. On the left side of the

 3     hand, the image is unaltered and shows a strip of white metal below the trunk' s weather-stripping.

 4     To the right of the hand, the editor has transferred a portion of another image to cover up some

 5     unknown object in the original photo. However, the editor inadvertently covered the metal rim of

 6     the trunk, making a similar error of perspective as that above.

 7

 8                                        APR       2 4,         ~u •~
                          0409'\5
 9                        ORt\-10       XAWEE1598-040S-L 4BSY
                                        *INCL $2 . 00 FACILITY FEE
10                         E        7    MULLER , MATTHEW

11

12

13

14

15
                                 Figure 22: DPS Image
16
                               P1030245 06/09/2015 11 :32 AM
17

18

19

20

21     85 .   Other photographs proffered to the defense do in fact show the box inside the home in South

22     Lake Tahoe. But the photographs were not taken on June 9, 2015 , by DPS officers executing a

23     search warrant. They were instead taken on July l by FBI agents executing a federal warrant that

24     was based in part on seizures they used the same warrant to fake.

25     86.    On July l , an FBI evidence response team waited in an unmarked van (and presumably

26     other vehicles) for the Movant' s mother, stepfather and uncle to leave the home. They then entered

27     the residence, bringing along both evidence they wished to plant as well as items previously seized

28     to use as props in their reenactment of the earlier search.

       SECOND AM ENDED§ 2255 MOTION                     - 33 -                        United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 34 of 64


       87.     The agents then created further images of the apparent evidence trove being unpacked.

 2     Some of these were taken up close, but others depict the home in the background. It would not be

 3     possible to discern that these photos were taken later rather than altered, but for the presence of a

 4     different type of error.

 5     88 .    The government had some but not all of the items depicted in the background in the earlier

 6     search available for its staging. Where they did not have an item, they went to some lengths to

 7     obtain a convincing stand-in. For example, the s ki boot at left, below, has some but not all the

 8     characterizers of the one depicted in the original search.

 9

10

11

12

13

14

15

16

17

18
             P1030140 06/09/2015 7:45AM                  P1030186 06/09/2015 8:43AM
                                    Figure 23: DPS Images
19

20

21     Ill

22     Ill

23     Ill

24     Ill

25     Ill

26     Ill

27     Ill

28
       SECOND AM ENDED§ 2255 M OTION                   - 34 -                          United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 35 of 64


       89.    An even clearer example is the post-surgery shoe shown in the background of one of the

 2     reenactment photos. The original show had a square toe as shown in the left photo. The shoe used

 3     for the reenactment had a rounded tow, which agents apparently tried to obscure with a pillow.

 4

 5
 6

 7

 8

 9

10

11

12

13

14

15

16
                                     Figure 24: DPS Images
17
                              P1030139 06/09/2015 7:44 AM
18

19

20
21     90.    Other than the tow, the shoe used was virtually identical to the original. That agents would

22     go to such trouble to obtain a specialized medical shoe just to use as a background prop 1s

23     emblematic of the lengths to which they went to ensure their fraud was a success.

24     91.    When the Movant's family returned to the home, agents seized the Movant's mother's

25     laptop, which contained irreplaceable family photographs and her teaching materials. Records

26     indicate that agents never searched the laptop nor even submitted it to their in-house forensicists to

27     process or preserve. The agents' conduct at another search site - the Movant's father's home -

28     included an unannounced forced entry with children present, followed by confinement of those

       SECOND AMENDED§ 2255 MOTION                     - 35 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 36 of 64


 1     children in a room while the home was searched. The only item seized was the Movant's military

 2     discharge form. Probably cause for both warrants was based entirely on the fabrications described

 3     herein.

 4                             LG Cellular Phone Containing Inculpatory Photos

 5     92.       The FBI affidavit states that an LG brand cellular phone was seized from the Movant. It

 6     further alleges that when searched by DPS, the phone contained the photograph of kidnapping gear

 7     described above (The Movant does not know which version of the photograph it purportedly

 8     contained).

 9     93.       The Movant did have an auxiliary cell phone at the house in South Lake Tahoe, as Verizon

10     cell tower service there was poor and erratic, and the Movant could not always make calls on his

11     primary phone. The Movant does not recall the phone model but will assume DPS did seize a

12     phone, although it would have been taken from the home and not the vehicle as claimed.

13     94.       The LG phone is shown in both DPS and FBI evidence photographs. As referenced in a

14     preceding section, the phones are the same model, but subtly different in appearance.

15     Ill

16     Ill

17     Ill

18     Ill

19     Ill

20     Ill

21     Ill

22     Ill

23     Ill

24     Ill

25     Ill

26     Ill

27     Ill

28     Ill
       SECOND AMENDED § 2255 MOTION                    - 36 -                        United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 37 of 64


 1

 2
 3                                                   Left Top: DPS Image
                                                     P103036 06/09/2015 12:11 PM
 4

 5                                                   Left Bottom: FBI Image
                                                     DSCN0053 08/18/2015 12:45 PM
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
23                                     Figure 25
24

25

26
27
28

       SECOND AMENDED§ 2255 MOTION         - 37 -                  United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 38 of 64



       95 .   The color differences are reliably discerned from trim pieces shown on the back of the

 2     phone. The phones also have differing trim on their outside edges, with one trimmed in glossy

 3     black plastic and the other in a high-shine silver or mirrored material.

 4

 5

 6

 7

 8

 9

10

11

12

13

14
        FBI Image:                        DPS Image:
        DSCN0052                          P1030360
15
       08/18/2015 12:44 PM                06/10/2015 12:11 PM
16
                                             Figure 26
17

18

19     96.    A mirrored edge trim could appear similar to glossy black trim under some lighting

20     conditions. However, the Movant submits that the difference can be discerned in the above photos

21     by comparing the trim to adjacent black and silver features. The relative difference between the

22     colors should persist across variations in lighting.

23     97.    The original black-trimmed phone was switched out by the FBI for several reasons. The

24     dearest is that they wished to hold the phone out as one that was used to make calls FBI reports

25     state were made during the kidnapping. This required a change both in carrier - to TracFone- and
                                                                                                  r--'
26     a change in the type of transmission protocols built into the phone - from GSM to CDMA. l J

27

28

       SECOND AM ENDED§ 2255 MOTION                     - 38 -                     United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 39 of 64



       98.    The photograph of the phone being held in front of the stolen vehicle is noteworthy because

 2     the phone's edge-trim is plainly silver and not black.

 3

 4

 5
 6

 7

 8

 9

10

11

12

13

14

15                                   Figure 27: DPS Image
16
                             P1030240 06/09/2015 11 :27 AM
17

18

19     99.    This means the photo was taken some time after the switch, and not during the June 9 search

20     as it is made to appear. This is another example of the FBI essentially reaching back in time to

21     plant evidence.

22     100.   Once in FBI hands, the phone became a trove of evidence, containing both photos and e-

23     mails relating to the kidnapping.

24     Ill

25     Ill

26     Ill

27     Ill

28     Ill

       S ECOND AM EN DED § 2255 MOTION                 - 39 -                       United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 40 of 64




 2

 3

 4                                                              huskinsktdnappmg@hotm .

 5
                                                                ~ lnbox
 6
                                                                Q Drafts
 7
                                                                I   Trash
 8
 9

10

11
                                     Figure 28: FBI Images
12
                            DSCN0135 08/19/2015 11: 17 AM
13

14

15

16

17     101.    The FBI affidavit states that DPS searched the phone and found the photograph of

18     kidnapping gear, but it is implied that DPS did not understand its significance until the June 25 ,

19     2015 , meeting when DPS and the FBI compared investigations. The story of the revelatory June

20     25 meeting is in tension with the claimed content of the phone. It is implausible that DPS would

21     search a phone the FBI claims contains the depicted material and not realized the phone is

22     connected to a kidnapping. The e-mail address alone would allow the connection to be made much

23     sooner than it purportedly was.

24     I 02.   The FBI also forged chain of custody records for the phone in support of its effort to switch

25     in an inculpatory device and content. Although the Movant cannot afford an additional handwriting

26     analysis, he believes that indicia of forgery in this example can be discerned by a layperson. The

27     LG phone chain of custody record appears on the left with a comparison on the right to known

28
       SECOND AM ENDED § 2255 M OTION                  - 40 -                             United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 41 of 64



       samples of the DPS detective Miguel Campos. Two samples are taken from another evidence

 2     envelope, two from police reports, and one from a warrant.

 3

 4

 5                                                                                           Questioned:
                                                                                                --::--:-------:::--1--• - --=---- --~~+-~-                                           -+-

 6             ~VlOEN'
                                              I \IIH'lt.1 t-                                    ¥-,1,.c.p_11._.,. _~_t_'r..,_'.~-_1.--+_✓.: ~c. .:1_··.:. .l. . :::5=-- -4--•_:~_,·~~-
                  r ..   tJ ...
                      11~-.1     ~L.t. tl.
               EVfO'EN , .. .
 7                                                  111\1
                                                                                              Known:
               EWDEN , ·· · ··-
               'l<""S L-G <;.'" •"v   0
                                          ,     }    ,..,   'l._iz_c. Q2.Uo'IJ'Y f'/   ..
 8             -r"'~-'Of -"'i"1'~Al:-, .J]-'Z,t ..'P:. ~
                                                                                                                                                                   hVaci"'I
 9

10

11

12

13

14

15
                                                    Figure 29: FBI Image and Excerpt
                                                    DSCN0048 08/18/2015 12:44 PM
16

17

18

19     103.    The formation of the detective's distinctive ' M ' is different in the forgery , as is the more

20     erratic alignment of letters.

21     l 04.   Forged chain of custody records appear in numerous other places in the investigation,

22     including in the supposed discovery of the male victim ' s stolen laptop, as described below.

23                                                                             Male Victim's Stolen Laptop

24     105.    The FBI affidavit states that DPS recovered a black Asus brand laptop during their June 9,

25     2015 , search, and that the laptop was stolen from the male victim during the kidnapping.

26     106.    As described in the affidavit, this purported connection was made at a June 26, 2015 ,

27     meeting between FBI agents and the male victim . The Movant was provided a recording of this

28     meeting in his state discovery material.

       SECOND AM ENDED§ 2255 MOTION                                                         - 41 -                                                   United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 42 of 64


 1     107.     The recording discloses that FBI agents had asked the male victim to contact Best Buy and

 2     determine whether they could locate his laptop's serial number based on his credit card number and

 3     purchased record. The male victim learned that Best Buy did not keep records of serial numbers

 4     during the time he had made the purchase.

 5     108.     In the recording, the male references what the agents had asked him to do, and the agents

 6     quickly move him away from that subject. They then elicit a visual identification of the laptop.

 7     The identification amounts to "that could be my laptop," or "it looks like my laptop

 8      as it is phrased in the FBI affidavit.

 9     109.     The FBI agents went no further than to elicit this visual identification based on a photograph

10     of a nondescript black laptop with an Asus logo. They did not request the victim's consent to search

11     the laptop in order to verify that it was his. They did not ask for his log-in information or ask him

12     what his log-in screen looked like, nor show him a picture of it. Any of these would have easily

13     been achieved without difficulty, as the laptop had purportedly been forensically copied and

14     documented by then and its contents were readily available to the agents. DPS also had a search

15     warrant they stated covered all digital devices, and even without requesting the male victim's

16     consent they believed they had authority to search.

17     110.     The record available to the Movant contains no indication that the FBI did any of the above

18     even after filing their affidavit.

19     111.     The reason none of these was done is that the laptop the FBI exhibited in its photographs

20     was not the victim's laptop. It was acquired by the FBI as a stand-in for the laptop purportedly

21     seized until after it enters FBI custody. FBI agents did not want to commit to a serial number until

22     they knew whether there would be a conflicting record maintained by Best Buy.

23     112.     FBI photograph have subtle indicia of digital tampering with Asus label, but expert

24     testimony will be required to explain it. It is somewhat visible around the ram of the Asus label

25     below.

26     Ill

27     Ill

28     Ill
       SECOND AMENDED § 2255 MOTION                     - 42 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 43 of 64



 l
                                                                MOOELs U 50F
 2                                                              MB     V•r- . :    u s e F"
                                                                9CH0AS 11 2 10 3500
                                                                IIIIIIIIIIIIIIIIIHIIIIHI
                                                                U S 0 F"- RBBA G 0 S
                                                                                       IIIRHII
 3                                                              C h• c k       Num b • r : 5 9 96
                                                                WARRANT Y : 1 2 M                    <GA>
                                                                Mr-O/f/Jj(IJ9!1111'),ff[IJlll :2008 -1 2

 4                                                              Windows        7 Home Prem OA
                                                                /1SUS
                                                                ll lll lfllllm!I IRRIUIIN1Nlllll:I
 5                                                              1SGHNO0H00

                                                                     ,)()1~. 021 427 140

 6                                                              UIIIIIIIII 11111111 1R1111111
                                                                  ,, , ~ vrr,v~ tt01/R
                                                                !IPV!J ry14~ HHP8X

 7

 8

 9
                  MODEL:US0 F
10                MB V•r . :U50F                                                                ID:2O
11                9CN0AS112103500
12

13
                           I Ill Ill lllllll IIIll Ill Ill Ill
                  111 1111 11111111 II Ill I llll II
                  U 5 0F - RBBAG05
14
                  C h ck Numb•r= S 996
                  WARRANTY=12M                     <GA>
15                Ml• D/ 35 [] WJ/ fitJJi Jfj : 2eee- 12
16

17                                       Figure 30: FBI images
18                           DSCN4702 08/17/2015 2:25 PM
19

20
21     113.   The Movant's reply to the government opposition already documented forged warrant

22     returns and inconsistencies in the record for all electronic devices seized from the Movant. (See

23     DE 126). The Movant previously stated that multiple electronic devices of his were seized of which

24     there was no record. Among these are either one or two laptops the Movant had used before

25     purchasing his then-current laptop approximately six months before.

26     114.   To the extent DPS seized any laptop that was logged into evidence and the record of which

27     was said to represent the victim ' s laptop, those records in fact represented another laptop seized

28     from the Movant.

       SECOND AM ENDED§   2255 M OTION                 - 43 -                                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 44 of 64


       115.   The FBI agents ' forgery and alteration ofrecords is so extensive that it is impossible for the

 2     Movant to be certain of the exact mechanism of this particular fraud. However, and apparent chain

 3     of custody forgery at the CART laboratory suggest that it was the locus of the fraud.

 4

 5
                     18295: Acer Laptop
 6                                      I
                                                                                     Date and
                       Accepted Custody
                                                                                     Time
 7

 8

 9

10
                                       ...,
Il                     Accepted Custody                                               Date and
                                                                                      Time
12
                       Signature:
13                     Printed Name/ Agency:
14                     Reason:

15                   18292: Asus Laptop Alleged to be Victim's
16
              Figure 31: Signatures from FBI Chain of Custody Logs
17

18

19     116.    In addition, it appears that the serial number the FBI has produced for the laptop does not

20     even exist.   The Movant's spouse has an acquaintance who is employed in the purchasing

21     department of Asus U.S.A., which is the sole distributor of Asus products in the United States -

22     including to Best Buy. Exhibit A (Deel. of Huei Dai).

23     117.    With uncommon exceptions, a record of the serial number of every Asus laptop sold in the

24     United States is retained in an Asus database consulted by Ms. Dai ' s acquaintance. That database

25     has no record of the serial number the government states is affixed to the laptop it claims was the

26     one stolen from the victim.

27     118.   The Movant' s forensic computer expert m his Solano County case has executed a

28     declaration stating that the evidence records of the purported stolen laptop are even more

       SECOND AM ENDED§ 2255 MOTION                    - 44 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 45 of 64


 1     compromised than the FBI's already-irregular record of other devices. (See DE 126.) She states

 2     that "[w]e did not receive photos of the evidence report nor chain of custody for QSC292-HD0."

 3     That evidence number denotes the Asus laptop's hard drive, which is essentially its identity.

 4     119.   As shown in an earlier filing, CART records and lab notes are irregular and contain obvious

 5     deletions. (DE 126.)

 6     120.   The above frauds were perpetrated both against the defense and this Court. Deceived by

 7     this sophisticated and thorough ruse, defense counsel could not but see little hope for a favorable

 8     verdict at trial. This is especially so where in addition to manufacturing evidence of guilt, the

 9     government actively concealed evidence favorable to the defense. Which was the same evidence

10     and circumstances that likely spurred the extensive fraud.

11     121.   In sum, the FBI and government defrauded the defense and this Court by (1) fabricating a

12     set of inculpatory blacked-out goggles, planting on it a blonde hair that was likely either removed

13     from evidence or harvested from the victim under pretext of needing a reference sample, and then

14     contriving to make it appear that these items were fraud at a time it was unlikely they could be

15     faked; (2) altering a search photograph to make it appear an unrelated investigation had discovered

16     a distinctive water pistol purportedly used by the kidnappers; (3) falsifying GPS records to make it

17     appear a vehicle had been used in the kidnapping, and then once again contriving to make it appear

18     these records were discovered before there was any opportunity to falsify them; (4) executing an

19     elaborate scheme to plant evidence in a home both digitally and physically, lying in this Court and

20     acting under color of its authority to enter a house and plant evidence that would make it appear its

21     lies were true; (5) switching an innocent seized cell phone for an nearly identical inculpatory one,

22     with the goal not only of planting digital evidence on the phone, but also of making it appear the

23     phone was the one used by the kidnappers during the crime; and (6) obtaining a laptop identical or

24     similar to one stolen during the kidnapping and then passing it off as that laptop and making it

25     appear to have been found in the Movant's possession.

26     Ill

27     Ill

28     Ill
       SECOND AMENDED § 2255 MOTION                    - 45 -                          United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 46 of 64


 1     II.     THE GOVERNMENT CONCEALED WITNESSES AND DNA EVIDENCE, AND
               KNEW THAT THE FBI HAD FALSIFIED INVESTIGATIVE REPORTS AND
 2             ALTERED KEY DOCUMENTS
 3     122.    The Movant hereby incorporates the material previously submitted under seal in support of
 4     his reply to the government's opposition to this motion. (See DE 126) That material comprises the
 5     victims' own accounts, based on their direct and personal knowledge, of the circumstances and
 6     relationships discussed below.
 7     123.    As stated, authorities were aware of a number of potential witnesses and suspects from the
 8     outset of the investigation. The persons of greatest interest as suspects, victims and/or material
 9     witnesses comprised: (1) the male homeowner whose house was broken into by kidnappers (Male
10     Victim); (2) the woman who had been engaged to the Male Victim and who the kidnappers claimed
11     was their intended target (Intended Female Victim); (3) the woman the Male Victim was dating
12     who was actually kidnapped (Female Victim); (4) the man the Intended Female Victim was dating
13     and whose affair with her prompted the end of her engagement to the Male Victim (Male Victim's
14     Rival); and (5) the Intended Female Victim's ex-husband who had recently been stalking her and
15     who had been the subject of a restraining order (Ex-husband).
16     124.    The interrelationships among the above persons could only be described as fraught with
17     strong feelings, rivalries and vendettas. The Movant will not describe them here in detail. He
18     submits that those details include significant and numerous facts that would have been impeaching
19     and/or exculpatory in any trial of this matter. As discussed below, the Movant does not allege that
20     the government merely failed to disclose these facts, but that they actively concealed them and
21     deceived the defense by both omission and commission.
22     125.    One of the two lead FBI agents on the kidnapping case ("Lead Agent") had preexisting
23     relationships that made his participation in the investigation inappropriate at best. That participation
24     was utterly compromising according to the Male and Female Victim whom the Lead Agent initially
25     blamed for the crime.
26     Ill
27     Ill
28
       SECOND AMENDED § 2255 MOTTON                     - 46 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 47 of 64



 1     126.   The Lead Agent had previously had an affair with the Intended Female Victim while she

 2     was married to the Ex-Husband. This affair was a factor in their divorce, with the Intended Female

 3     Victim's infidelity having prompted acts of abuse against her by the Ex-Husband.

 4     127.   Further, the Lead Agent had been dating the Intended Female Victim at the same time the

 5     Male Victim was dating her. The Intended Female Victim stopped dating the Lead Agent in order

 6     to enter a committed relationship with the Male Victim. The Male Victim has stated that the Lead

 7     Agent had an ongoing romantic interest in the Intended Female Victim throughout the investigation.

 8     128.   The Lead Agent knew at the time he began work on the case that the apparent target of the

 9     kidnapping was a woman with whom he had had an affair, which affair had prompted the end of

10     her marriage. He may also have been aware that her Ex-Husband, the man whose wife he had been

11     seeing, had a continuing recording of abuse toward the Intended Female Victim and could be a

12     suspect in the investigation.

13     129.   The Lead Agent further knew that his former romantic rival, the Male Victim, was involved

14     in the case and was then being treated as a suspect.

15     130.   After the Female Victim was released, the Lead Agent espoused the theory that the

16     kidnapping was a hoax perpetrated by she and his former rival the Male Victim. He conducted

17     lengthy interviews with the Female Victim and pronounced that she was lying about the

18     kidnapping.

19     131.   Assistant U.S. Attorney Matthew Segal agreed that he would institute prosecution for lying

20     to federal officials upon a final request by the FBI to bring such charges. Grand jury materials the

21     Movant obtained in his state matter suggests that charges were imminent or planned.

22     132.   Both before and after the Movant became a suspect in the case, the Male Victim and Female

23     Victim had sought the Lead Agent's removal from the case and filed formal complaints.

24     133.   From the outset of defense investigation and preparations, the government obscured the

25     foregoing facts. The Movant has been advised in his state matter that he has received the same

26     discovery concerning early witness interviews in the case as was provided in the federal matter.

27     That material is deliberately confusing and features strategic omissions.

28
       SECOND AMENDED§ 2255 MOTION                    - 47 -                          United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 48 of 64


 1     134.   For example, the Intended Female Victim was interviewed within 12 hours of the

 2     kidnapping being reported. A transcript of a recording of the interview was provided, but not the

 3     original video. The transcript was mislabeled, misdated, and does not even contain the Intended

 4     Female Victim ' s name.

 5
                                                     UNITED STATES DE PARTMENT OF JUSTICE
                                                      FEDERAL B UREAU OF INVESTIGAT ION
 6

 7
                                                                     4500 Orange Grou: Au:
                                                                         Sac!amcnto, CA 95841

 8

 9                               Requesting Officuslts) and Offiee(s).         SA JMOO R W;iher
                                                                               SA DI.Yid J. Sesma
                                 Ctse Number:                                  ?A-SC-6226276
10                               Disc:                                         No. 2 of5 / 0J.2J -15
                                 Start   Date.                                 08/0412015
                                 Tnnscribcr(s) and Oflice/R.<\.                OST Debro KJR,y / Sacm.""'1110 / SCFO
11

12                                                                VERBATIM TRANSCRIPTION

                                                                                      A~br~ iatioot
13                               OS        Davu!Sc:vna                                l'rlmacy language: (stanelrud) Englhh
                                                                                                     Spcktn io Spm,Uh

                        ~
                                 AQ        AaroaQ'.um                                 hulk~
                                 AR        Denise l-luJkins                           UI:              Unffitellieible
14                               PO        PoliccOfficer                              OV:
                                                                                      ?H
                                                                                                       Ovcrl:1ppina Voice
                                                                                                       P!lOllttic pronunciation
                                 l\K       Na:ilabKing
                                 t:M-1     Unknown Male ozx                           RC               Reconlod Me>S&F
                                 UM-2      Unlalown Mnlo ™>
15

16                                    Figure 32: FBI Transcript
17

18

19

20
21     135.   The transcript begins with the female speaker being labeled as "DH," the initials of the

22     Female Victim and not the person being interviewed. The interviewer begins by noting that it must

23     be "kinda a shock ... [t]o get a call in the middle of the morning and what not...

24      Given common usage and the context of the interview beginning at 5:52am, it is more likely that

25     his actual words were "a call in the middle of the night." That reference would indicate the urgency

26     and importance of the interview, where otherwise it is not even clear on what day the interview

27     occurred.

28
       SECOND AMENDED § 2255 MOTION                                                  - 48 -                                       United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 49 of 64



 1                  18   I Beginning ofrecordiog/our of Disc 4 05:52:03
                    19     05:52:03 - 05 :54:36 no one in the interview room
 2                  20
                    21
                         IUM-1 Thank you for coming down, I know it's kinda ofa shock.. ....
 3                  ~: I  DH     Yeah ... .

 4            ~           UM-I To get a call in the middle of the mo~g and what not (Ul) _do y~u have any idea
              .....-;-7        of what' s going on, you heard anything or the news or anything like that?

 5            ~1 UF
              ~                  No (UI) I went to bed early last night because we had to be (UI) early to go to the airport
                    29           so .. ..(UI)
 6

 7                                            Figure 33: FBI Transcript
 8

 9

10     136.   The transcript next contains a reference indicating "UF" (unidentified female) had a flight

11     this morning to leave the area with another individual. This further obscures a key fact: that the

12     Intended Female Victim was preparing to fly out of the jurisdiction with the Male Victim Rival

13     within hours of the kidnapping being reported. It is very unlikely the interviewer did not follow up

14     on this detail. But there is no record of it in the transcript, nor any way to review the original

15     recording or even determine who is being interviewed, or when.

16     137.   This pattern continues in transcripts of interviews with the Male Victim. There are multiple

17     points in the interview where the transcript indicates he says words to the effect of "the only person

18     I can think of who might do this ... " and then the remainder of the phrase is labeled as a pause or

19     " ... " or unintelligible. There is some suggestion by proximity that he could be speaking of the

20     Male Victim Rival. But according to the transcript he cannot remember the name.

21     138.   The Male Victim Rival had a nearly two-year affair with the Male Victim' s fiance, the

22     Intended Female Victim with whom he had been living. The man called and texted the Male Victim

23     repeatedly when he learned the Intended Female Victim was engaged to him. The affair ended the

24     engagement, but the Male Victim continued to see the Intended Female Victim and to reconcile

25     with her while she was also seeing the Male Victim Rival. It is not likely that the Male Victim

26     gave an incorrect name for the Male Victim Rival. It is more likely that his response was changed

27     to divert attention away from someone who actually did become the lead suspect later in the case.

28
       SECOND AMENDED § 2255 MOTION                                   - 49 -                                         United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 50 of 64


 1     139.    The video of the interview is also consistent with the name the Male Victim gave for the

 2     Male Victim Rival being altered. The audio and video of the interview is not synchronized, such

 3     that there is a one to two second delay between the video and audio tracks. The delay persists even

 4     when the video is played on different devices. This type of error can occur as a result of technical

 5     problems. But such delays are usually for less than a second, as can be verified by an expert.

 6     140.    It is more likely the video and audio tracks were deliberately set out of sequence to mask a

 7     disparity between lip movement and words spoken. The Movant cannot "read lips," but to the best

 8     of his ability, and after accounting for the delay, he believes the Male Victim's lip movements are

 9     more consistent with the sibilant 'S' at the beginning of the Male Victim Rival's name than they

10     are with the percussive 'P' that starts the name he seems to give, Peter.

11     141.    It has been difficult even for the Movant to credit the possibility of manipulation of this

12     degree and sophistication. It nonetheless appears to have occurred, and can be established through

13     expert examination.

14     142.    Government counsel has actively misdirected the defense as to the involvement and

15     background of key witnesses. The Movant previously submitted a letter purportedly sent by

16     government counsel to the defense via postal mail. The letter mentions the Male Victim Rival,

17     Lead Agent and Intended Female Victim.

18     143.    As an initial matter, the Movant has no confidence that the letter, obtained from defense

19     counsel, has the same content as any letter that was actually sent. First, it is aberrant that the letter

20     was sent by postal mail. Both the letter and a reference to it specify that it is subject to the protective

21     order, meaning that it is to be destroyed after sentencing. As documented in a prior filing, defense

22     counsel himself stated that this was a very usual term of a protective order. (DE 103.)

23     144.    As with other prearrangements made by the government, a physical letter renders any

24     statement the government makes about its contents unverifiable after all discovery has been

25     destroyed. Defense counsel apparently only possessed the letter because government counsel

26     "loaned" the discovery materials back to him to aid defense counsel in writing a declaration to

27     oppose this motion.

28
       SECOND AMENDED§ 2255 MOTION                       - 50 -                             United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 51 of 64


 1     145.    Assuming that the Movant has received a true copy of what was sent, it would have been

 2     less damaging to the defense to send no letter at all. It makes misstatements about the witnesses

 3     and goes as far as to say the Intended Female Victim did not appear to be a witness at all. Crucially,

 4     the letter falsely states that the Lead Agent and Intended Female Victim's relationship was limited

 5     to "[being] intimate on a couple of occasions." (Id.)

 6     146.    Government counsel went even further in obscuring key information when advising the

 7     Intended Female Victim how to handle a media inquiry. As documented in an earlier filing, the

 8     FBI's own report reflects that the Intended Female Victim conferred with government counsel and

 9     was told she should convince a journalist she had never had any significant relationship with the

l0     Lead Agent.

11     147.    The Intended Female Victim then called the journalist, lied that she had only gone on a

12     single date with the Lead Agent, then reported back to the government that the lie had worked and

13     the journalist would drop the story.

14     148.   It is difficult to characterize this sequence of events as anything less than witness tampering.

15     It is undisputed that the government counsel knew at very least that the relationships between the

16     Lead Agent and Intended Female Victim extended beyond a first date.

17     149.   As documented in a scaled filing, the government had also concealed key DNA evidence -

18     even from the Female Victim who provided the evidence. As reflected in filings with this Court in

19     a related civil matter, she sought that evidence and the results of that analysis for over a near, while

20     the government knew exactly where it was.

21     150.   The results of the DNA analysis unambiguously reflect two DNA profiles that likely belong

22     to the kidnappers. The profiles are partial and the Movant can only be conclusively ruled out as

23     one of them.     However, even the mere presence of two profiles is inconsistent with the

24     government's theory of a sole perpetrator. And so the government concealed this evidence.

25     151.   Deception of the magnitude described in this and the preceding section would make it

26     impossible to mount a fair defense even with the participation of a defendant who was in perfect

27     health. The Movant was not.

28
       SECOND AMENDED § 2255 MOTION                     - 51 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 52 of 64



 1     II.    THE MOVANT'S POOR MENTAL HEALTH, EXACERBATED BY THE
              EXTREME CONDITIONS IN WHICH THE GOVERNMENT CHOSE TO
 2            CONFINE HIM, PREVENTED HIM FROM ENTERING AV ALID GUILTY PLEA
 3

 4     152.   Long before the Movant's mental health problems could be of any conceivable benefit in a

 5     criminal matter, they laid waste to his life and future.

 6     153.    The Movant served in the United States Marine Corps after high school, completing two

 7     overseas tours and receiving an honorable discharge. He received a nearly full scholarship to attend

 8     an elite liberal arts college and graduated at the top of his class. At Harvard Law School, his

 9     curriculum and activities focused on public interest law. After graduating, he refused offers from

10     top firms and the U.S. Department of Justice Honors Program to accept a public interest fellowship

11     paying less than one fifth what he would earn in the private sector.

12     154.   Then the Movant's life stopped. Beginning in law school and progressing over the next

13     decade, the Movant became unable to hold a job and at times even to care for himself. He lost his

14     career, his spouse, his property, and much else that is indefinable.

15     155.   Government counsel has incessantly trafficked in stereotypes of the malingering defendant.

16     The Movant is not one such. The Movant has a demonstrated history of scrupulous honesty

17     concerning his mental health. The Movant passed the California Bar Exam in 2007 but did not

18     submit his moral character evaluation form until over 40 months later. The sole reason was that

19     the form included a question about his mental health history and whether any condition would

20     interfere with his ability to practice law. The Movant did not feel comfortable submitted the form

21     and obtaining his license until he believed he could honestly answer "no." Conventional wisdom

22     among law students at the time was to answer "no" and not disclose any history that did exist. The

23     Movant did not go that route.

24     156.   Whether disclose of his mental health state and history will harm or help the Movant, he

25     will state it as accurately as he is able. He does so below.

26     157.   The United States chose to hold Mr. Muller in a facility well known for its poor treatment

27     of inmates with mental health needs. The extreme conditions are richly documented in a major

28     class action against Sacramento County. See Mays et al. v. County of Sacramento, No. 2: 18-at-
       SECOND AMENDED § 2255 MOTION                     - 52 -                        United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 53 of 64


 1     01259-TLN-KJN (E.D. Cal. July 31 , 2018) (hereinafter "Mays").

 2     158.   The Movant requests judicial notice of all filings in Mays. Fed. R. Evid. 201(c)(2); United

 3     States v. Wilson, 631 F.2d 118 (9th Cir. 1980) (a court may take judicial notice of its own files and

 4     records). Rather than reproduce voluminous material, the Movant hereby incorporates herein the

 5     expert reports filed with the complaint in Mays, identified in that matter as ECF numbers 1-2, 1-3,

 6     1-4, 1-5 and 1-6.

 7     159.   The expert reports were commissioned by Sacramento County and were based on

 8     observations in the nine months leading up to Mr. Muller's guilty plea. Several of the experts

 9     visited Mr. Muller's living unit, and he was among the inmates interviewed and observed for the

10     reports.

11     160.   Mr. Muller's isolation and unmet care needs were exacerbated by living conditions that

12     were "stark and unlikely to meet constitutional standards." Mays at ECF 1-2, p.10 (report of

13     corrections expert Eldon Vail). The Movant and others on T-Sep status were held "in small, cold,

14     concrete cells" with "few sources of stimulation or links to the outside world," "no method to track

15     time," and with loud, unsettling noises and tirades erupting periodically from the sickest inmates.

16     Id. at ECF 62-1, p.21; Ex. A. The T-Sep unit "often smell(ed] of feces and urine," with some

17     inmates who would defecate in the showers, and was generally filthy and infested with insects. Id.

18     at 20-22. One inmate in the T-Sep unit was observed to have "so many flies following him, that

19     when he moved there was a silhouette of no flies." Id. at 22 (typographical error omitted).

20     161.   At the jail, Mr. Muller spent ninety-eight percent of his time alone in a seven-by-eight foot

21     concrete box. He was in the same room with other humans for a fraction of the remaining two

22     percent, and never more than a few at once. This lasted a full year. Then Mr. Muller was escorted

23     into the middle of a wide-open courtroom, packed with people, all focused on him. The effect was

24     overwhelming. It cumulated with Mr. Muller's existing mental health symptoms and cognitive

25     problems he was experiencing.

26     162.   The impact on Mr. Muller would not have been readily apparent to the Court. First, it is a

27     characteristic response of a sensory-deprived person to react to that deprivation, and to even minor

28     new stimula, by entering a dissociative state.
       SECOND AMENDED   § 2255 MOTION                   - 53 -                         United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 54 of 64


 1     163.    Second, Mr. Muller is a former U.S. Marine raised by a wrestling coach. The virtue of stoic

 2     perseverance has been drilled into him throughout his life. Mr. Muller's outward appearance is

 3     therefore not a reliable indicator of his internal state.

 4     164.    Nonetheless, the effects were telling. Except the words "yes," "no," honorifics, and two-

 5     word affirmatives such as "it is," Mr. Muller spoke just seventeen words at the hearing. And they

 6     were riddled with errors.

 7     165.    Mr. Muller was asked "what type of medications are you currently taking?" He replied

 8     "mood stabilizers, antidepressants, and an antipsychotic." This was incorrect - Mr. Muller was

 9     not receiving any mood stabilizers, although he should have been.

10     166.    In sum, Mr. Muller was not receiving a medication that is the standard treatment for his

11     diagnosis, had missed his scheduled dose of psychiatric medication before the plea hearing, and

12     was too impaired even to accurately assist the Court in determining whether he was impaired.

13     167.    Other responses reflect that in his impaired state, Mr. Muller's presence of mind was

14     severely limited. When the Court asked "what is your current or most recent occupation," Mr.

15     Muller responded "lawyer, sir." That was incorrect. Mr. Muller last worked as an education

16     consultant before taking a mental health leave that continued until the time of his arrest. He had

17     not practiced law since 2012. Mr. Muller's jail intake interview reflects that when asked his last

18     occupation while not mentally impaired, he will accurately respond "education consultant."

19     168.    Similarly, when Mr. Muller's attorney gave a narrative response describing meetings at

20     which Mr. Muller seemed competent, the Court asked Mr. Muller if his attorney's description of

21     the meetings was correct. Mr. Muller inaptly replied "I understand, sir." This conveyed that he

22     did not understand. The Court had to repeat the question, "is what he stated correct?" The short

23     question made it easier to produce the expected response.

24     169.   In the wake of one year of extreme isolation and intensifying mental illness, Mr. Muller was

25     in no condition during the plea hearing to enter a constitutionally sound plea.

26     Ill

27     Ill

28     Ill
       SECOND AMENDED§ 2255 MOTION                       - 54 -                          United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 55 of 64


 1                                        GROUNDS FOR RELIEF

 2     170.   The Movant is proceeding on a single ground of relief, set forth below. The Movant

 3     withdraws his previous ineffective assistance of counsel claim without qualification. This amended

 4     motion withdraws this claim as if it were never brought. It expresses no position on whether prior

 5     counsel did or did not provide competent representation.

 6                                      First Ground For Relief:
 7                   Plea and Plea Agreement Not Knowing, Intelligent and Voluntary

 8     171.   The Movant incorporates and realleges all preceding paragraph as if fully set forth herein.

 9     The Movant further incorporates all material contained in his Reply and supporting memorandum

10     filed on January 7, 2020, including all documents and evidence attached thereto.

11     172.   State and federal authorities committed crimes in the course of the Movant's investigation

12     and prosecution that at a bare minimum include perjury, forgery, witness tampering and wire fraud.

13     Members of the prosecution team broke the laws in ways not even possible when most caselaw

14     relevant to his motion was made.

15     173.   Dublin Police Services officers entered the Movant's home in secret and without a warrant

16     and searched his belongings. They used his electronic device and Internet account credentials to

17     send a faked e-mail making it appear as though he had committed a crime and was preparing to

18     flee. They then used the e-mail to obtain a search and arrest warrant.

19     174.   Dublin officers next contrived a more carefully laid plan that would allow them to secure

20     warrants without exposing them to the risk that their unlawful electronic searching and faked e-

21     mail would be exposed and proven.

22     175.   Dublin officers placed suggestive evidence consistent with the home robbery they were

23     investigating in a stolen vehicle. They created a false story in which they had happened to learn of

24     the recovered stolen vehicle and that it had been found with the Movant's license inside.
25     176.   Dublin officers then used this story to obtain new search and arrest warrants.           They

26     concealed the previous warrants, the supporting affidavits of which were inconsistent with their

27     new story.

28
       SECOND AMENDED § 2255 MOTION                   - 55 -                          United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 56 of 64


 1     177.     Dublin officers executed the warrants. Using both evidence they had brought such as gloves

 2     and zip ties and evidence taken from the house search that had occurred earlier in the morning, the

 3     officers filed the stolen vehicle with planted evidence their story held had been there all along.

 4     178.     Dublin officials accessed the Movant's electronic devices in order to search and to attempt

 5     to erase evidence of their previous illegal activities and accessing of the Movant's accounts. Where

 6     they believed a device might still contain evidence of their activities, they destroyed, stole or

 7     otherwise cause it to disappear from the record.

 8     179.     When the FBI showed interest in the Dublin case and decided it could be associated with a

 9     Vallejo Kidnapping, Dublin officers participated in the extensive illegal activities that ensued.

10     They provided items of evidence to the FBI knowing they would be used to fabricate evidence

11     relevant to the Vallejo matter. The submitted police reports consistent with the story the FBI wished

12     to frame. They committed perjury in support of the FBI' s falsifications as recently as at a March

13     22, 2019, evidentiary hearing.

14     180.     As set forth above, FBI agents and persons cooperated with them planned and executed an

15     elaborate scheme to clear an embarrassing case that had mired them in controversy. Using means

16     ranging from forgery to sophisticated image alteration to reenact previous searched to more

17     convincingly plant evidence, the agents assembled a fraudulent case against the Movant. They then

18     used their extensive fabrications to support a criminal complaint and warrant applications.

19     181.     Government counsel used the above fabricated evidence to obtain an indictment of the

20     Movant, knowing that evidence was fabricated and having consulted in its creation.

21     182.     Together with FBI agents, government counsel provided the defense with discovery

22     materials they knew was false, fabricated, and/or misleading. They provided altered and inaccurate

23     transcripts of witness interviews and edited crucial portions of the interview videos to conceal

24     information unfavorable to their case.

25     183 .    Government counsel lied to the defense about the extent of a lead agent's involvement with

26     a crucial witness, also misrepresenting that person as someone who was not a relevant witness at

27     all.    Government counsel instructed the same witness to deflect media attention from the

28
       S ECOND AM ENDED § 2255 MOTION                  - 56 -                           United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 57 of 64



 1     relationship with the agent, and was at very least complicit in her lies to a journalist - which lies

 2     accomplished government counsel's goal that the story be dropped.

 3     184.      Government counsel deliberately concealed crucial DNA evidence not only from the

 4     defense, but also from the victim and the victim's representatives.

 5     185.      The Movant relied on purported evidence he was shown or told of in making his plea

 6     decision.

 7     186.      The foregoing conduct and circumstances unlawfully crippled the Movant's defense and

 8     prevented him from making a plea decision and entering a plea that was knowing, intelligent and

 9     voluntary. Had the above illegalities come to life, or had they not been committed in the first

10     instance, the Movant would not have pleaded guilty, and would instead have chosen to proceed to

11     trial.

12     187.      Federal officials chose to detain the Movant at a jail they knew had been documented as

13     having unconstitutional conditions of confinement.

14     188.      Federal officials knew in particular that the Movant suffered from serious mental health

15     problems, and that detention at the jail was especially deleterious for inmates with such problems.

16     Officials further knew that the Movant was being held in a highly restrictive solitary confinement

17     and that the severe conditions there were among the worst in the country.

18     189.      As a result of depression, anxiety, suicidality and other mental health symptoms the Movant

19     was unable to meaningfully assist in his own defense. Absent these symptoms, exacerbated by

20     solitary confinement, the Movant would have aided counsel in discovering the illegalities described

21     herein.

22     190.      Even had the Movant not discovered the government's criminal conduct, he would still have

23     chosen not to plead guilty and enter a plea agreement under the terms offered, had he been of sound

24     mind and able to make decisions unaffected by depression and other symptoms.

25     191.      The Movant was unable on the day of his change-of-plea hearing to offer a competent plea

26     in a courtroom packed with people while he was suffering the effects of over a year of profound

27     isolation and sensory depreciation. Defendant was effectively unable to make any choice that was

28
       SECOND AMENDED § 2255 MOTION                     - 57 -                         United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 58 of 64


 1     the product of rational thought rather than a fear reaction to extreme stress and conditions beyond

 2     his ability to cope.

 3     192.    Had the Movant been both competent and able to meaningfully assist in his own defense,

 4     he would not have found himself at a hearing to plead guilty. Assuming that he did and that his

 5     faculties were restored for the hearing, the Movant would have advised counsel at the hearing that

 6     he did not wish to change his plea, and would not have pleaded guilty that day.

 7                                               TIMELY FILING

 8

 9     193.    The instant motion amends and supersedes the original motion filed within one year of the

10     date the challenged conviction and sentence became final.

11     194.    The original motion included a claim that the Movant's guilty plea was not knowing,

12     intelligent and voluntary. The claim was subsequently allowed to proceed after review of the

13     motion by the Court.

14     195.    The original motion did not include general allegations, but instead incorporated the facts

15     and allegations set forth under each claim heading into every other claim. A subsequent amendment

16     approved by the Court stated expressly that all allegations were offered in support of the claim that

17     the Movant's plea was not knowing, intelligent and voluntary.

18     196.    The original motion contained claims concerning the Movant' s mental health that are

19     substantially the same as those set forth herein, but their factual basis is significantly expanded

20     upon by this motion. These facts relate back to the original claims. Some of the factual material

21     was not available to the Movant through the exercise of due diligence.

22     197.    The Movant was also hindered by acts of the government in violation of the Constitution

23     and laws of the United States. As set forth above, the government' s expansive and convincing

24     fraud effectively altered reality and created a story that did not actually exist. Such an altered reality

25     was not unfamiliar to the Movant, who had previously suffered episodes of psychosis and delusions.

26     The Movant believed it more plausible that it was his own mind that had altered reality, and not

27     elaborate and convincing fraud perpetrated by the prosecution team.

28

       SECOND AMENDED § 2255 MOTION                      - 58 -                            United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 59 of 64


 1     198.    The Movant's original motion contained allegations concerning both unlawful conduct and

 2     outright fraud by government actors. Some of the factual material in the amended motion expands

 3     on these allegations and relates back to them. Other factual material is new, but supports the

 4     existing claims that unlawful conduct by government actors prevented the Movant from entering a

 5     knowing, intelligent and voluntary guilty plea.

 6     199.    To the extent the new factual material is found not to relate back to the original claim, the

 7     allegations were still made within one year of the date when the impediment caused by illegal

 8     government acts were removed.

 9     200.    That impediment is inherent in the nature of the illegal acts alleged. The government's

lO     fraud was nothing short of exquisite, if also appalling. When altering images, they went as far as

11     to alter reflective surfaces such as glasses, bottles and a fireplace cover to ensure the reflections

12     were consistent with their alterations. The government appears even to have created and publicly

13     disseminated a photograph purportedly sent by the kidnappers. The only way for the government

14     to meaningfully remove the impediment its illegal act created would be to admit and repudiate

15     them.

16     201.    The Movant was only able to discover the fraud described herein because of his family's

17     extraordinary diligence and donation of their time. The Movant's spouse left her job in January of

18     2019 in order to work full time on this case and a related matter. She has spent thousands of hours

19     of her time and a great deal of money in order to discover the facts set forth in this motion.

20     202.    Assuming the exercise of due diligence, the Movant could not have discovered the facts set

21     forth any sooner than within the past three months.

22
                                                 CONCLUSION
23

24             WHEREFORE Movant respectfully requests that the Court:
25     (1)     Vacate his conviction and sentence in this matter;

26     (2)     Set aside Movant' s guilty plea and all purported waivers of trial rights by Movant;

27     (3)     Order Respondent to preserve all evidence relating to the Movant' s claims herein; and

28     (4)     Grant such other relief as the Court deems appropriate.

       SECOND AMENDED§ 2255 MOTION                       - 59 -                         United States v. Muller
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 60 of 64


 1            Respectfully submitted this fifth day of May, 2020.

 2
 3

 4                                                  Signed:     ~:__--
                                                               Matthew D. Muller
 5                                                             In Pro Per

 6

 7

 8
 9

10                                             VERIFICATION

11            I, Matthew D. Muller, declare under penalty of perjury and the laws of the State of

12      California that the foregoing is true and correct. Done this fifth day of May, 2020, in Fairfield,
13
        California.
14

15
                                                    Signed:~:___---
16                                                             Matthew D. Muller

17

18

19

20

21

22
23

24

25

26
27

28
       SECOND AMENDED§   2255 MOTION                  - 60 -                         United States v. Muller
Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 61 of 64




                       Exhibit A
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 62 of 64


 1

 2

 3

 4

 5
 6                                    UNITED STATES DISTRICT COURT

 7                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9       UNITED STATES OF AMERICA,                         No. 2:15-cr-0205-TLN-EFB

10                          Respondent,                    DECLARATION OF HUEI DAI
11              V.

12       MATTHEW MULLER,
13                          Movant.
14

15             I, Huei J. Dai, declare:

16     1.      I am Matthew Muller' s spouse and have known him since long before he went to jail about

17     this case.

18     2.      In January of 2019, I left my job to work full time on helping my husband fight this case

19     and the one with Solano County. I have lived on saving for a year and half and think I have worked

20     at least two thousand hours for this case. Actually it is probably more.
       ,.,
       _,.
21             This is my choice and I want it, and I think it is not fair for someone to say we not try hard

22     enough. It is all we have done for almost two years. I do not know what more we could do.

23     4.      I made an office just for work on this case and have spent thousands of dollars for it with

24     Matt's parents' help.

25     5.      Some of the other things I have done are going from court to court filing and trying to get

26     official papers like warrants. I have visited courts fifty times and more in a year and half. A lot of

27     them were from finding warrants that they try not to give us because they are hiding things.

28
                                                         - 1-
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 63 of 64


 1     6.      Matt and I have problems getting legal papers to him. The last time this happen was just a

 2     week and a half ago. I sent him about 50 frame prints from a Body Cam video so he could look for

 3     places where they show things different from the photos. It disappeared, and jail say it just lost in

 4     mail. But that is at least seven times this year now. And it is always certain types of legal matters

 5     that disappear, never just letter or cards.

 6     7.      In the last month, the jail increase the video visits we can have because of COVID19 and

 7     regular visits are gone. So then we have more time to go through evidence, and because no filings

 8     are due so we do not have to work on documents.

 9     8.      Our whole finding of fraud started earlier in April when Matt see that a gun they say he

10     have was different colors in different photos.

11     9.      Matt has say to me that there were a lot of things he did not understand, and that it is better

12     not to think about them because if it is true then he is "crazy," in other words he does not remember

13     things they say happen.

14     10.     But with what we find this month, we start to understand.

15     11.     I did not know how we could find this sooner. If you see a photo, you think it is true unless

16     it show something impossible. We see some thing now with zoom, but they are not normal things

17     you can see.

18     12.    The FBI somehow even change what is on the Internet about the case. They take things

19     from a photo and put them in a box in his house. If they can do that, they can do anything. That

20     should not be something we have to guess in time.

21     13.     I also want to say that I have check with a friend who works at Asus USA. They said that
22     laptop serial number 9CN0AS 112103500 is not in their database, and should be if the laptop was

23     sold in the U.S.

24     Ill

25     Ill

26     Ill

27     Ill

28     Ill
                                                         -2-
     Case 2:15-cr-00205-TLN-EFB Document 143 Filed 05/06/20 Page 64 of 64



 1            I, Huei Dai, declare under penalty of perjury that the foregoing is true and correct. Done

 2     this fifth day of May, 2020, in Union City, California.

 3

 4

 5                                                   Signed:_ilf;~
                                                             ; ---~--'-~-

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                        -3-
